Citation Nr: 0424363	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  96-49 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for residuals of acne 
keloidalis nuchae (back of the neck).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran had active military service in the Navy from 
October 1987 to September 1994.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran had a personal hearing with a Hearing Officer at 
the RO in July 1997. 

In September 1996, November 1996, and March 1997, the veteran 
repeatedly filed a claim for entitlement to service 
connection for a back disability.  This claim is referred to 
the RO for appropriate action.

In reference to the issues of whether new and material 
evidence has been received in order to reopen a claim for 
entitlement to service connection for mental trauma (on a 
direct basis or as secondary to service-connected disability 
of acne keloidalis) and whether new and material evidence has 
been received in order to reopen a claim for entitlement to 
service connection for a skin rash of the upper extremities, 
the RO issued a Statement of the Case pertaining to these 
claims dated in August 1999.  At this time, the only evidence 
received that could be construed as a Substantive Appeal for 
these claims was a VA Form 646 from the veteran's accredited 
representative dated in July 2003.  The July 2003 VA Form 646 
submitted by the veteran's representative is not considered a 
timely filed Substantive Appeal.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  See 38 C.F.R. § 
20.302(b) (2003).  Therefore, the Board does not have 
jurisdiction of these claims, as they are not on appeal.  See 
38 C.F.R. §§ 20.101, 20.200 (2003).  The Board attempted to 
notify the veteran of the question of the timeliness of the 
substantive appeal in a letter dated July 20, 2004 and sent 
to the veteran's last known address of record.  See 38 C.F.R. 
§ 20.101(d) (2003).  The United States Postal Service 
returned this letter to the Board as undeliverable and unable 
to be forwarded.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  

2.  Residuals of acne keloidalis nuchae (back of the neck) 
are manifested by resolved inactive keloid of the neck with 
no characteristic of disfigurement or scarring.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of acne keloidalis are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7800, 7806 (both effective prior to and as 
of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1995 rating decision, the veteran was granted 
service connection for residuals of acne keloidalis nuchae 
(back of the neck).  The veteran was assigned a 
noncompensable (zero percent) rating for her disability under 
Diagnostic Code 7800, effective from October 10, 1994.  

The veteran filed a claim for entitlement to an increased 
evaluation for her service-connected skin disability in 
February 1996.  In a May 1996 rating decision, the RO 
continued the veteran's noncompensable (zero percent) rating 
for her service-connected residuals of acne keloidalis.  The 
veteran filed a notice of disagreement requesting an 
increased disability rating for her skin disability in 
September 1996.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2003).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

The veteran contends that her skin disability is more severe 
than currently evaluated, and that an increased evaluation 
should be assigned.  After a review of the evidence, the 
Board finds that the evidence does not support the assignment 
of an increased rating for her skin disability.

The veteran's service-connected residuals of acne keloidalis 
nuchae are currently rated as noncompensable (zero percent) 
rating under Diagnostic Code 7800.  During the pendency of 
this appeal, the criteria for evaluating skin disabilities 
were amended, effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The Board sent the veteran a letter 
informing her of the new criteria for evaluating skin 
disabilities in February 2004. 

Under the "old' version of Diagnostic Code 7800, a 
noncompensable rating is warranted for a slightly disfiguring 
scar of the head, face or neck.  A 10 percent evaluation for 
a disfiguring scar of the head, face or neck requires that it 
be moderately disfiguring.  A 30 percent evaluation requires 
that such a scar be severely disfiguring and this evaluation 
is especially appropriate if the scar produces a marked and 
unsightly deformity of the eyelids, lips or auricles.  The 10 
percent evaluation may be increased to 30 percent if there is 
marked discoloration, color contrast or the like in addition 
to tissue loss and cicatrization.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to August 30, 2002).

Under the "old" version of Diagnostic Code 7806, a 
noncompensable rating is assigned for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is assigned for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation is assigned for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the disease manifests itself in an 
exceptionally repugnant manner.   See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

Under the "new" version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 3 or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 6 or more characteristics of disfigurement 
will be rated as 80 percent disabling.  Disfigurement with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of 2 features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with 4 or 5 characteristics of 
disfigurement will be rated as 50 percent disabling.  
Disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement will be rated 30 percent.  
Disfigurement with one characteristic of disfigurement will 
be assigned a 10 percent rating.  

Under Note (1) of 38 C.F.R. § 4.118, Diagnostic Code 7800, 
the following are 8 characteristics of disfigurement, for 
purposes of evaluation:  Scar 5 or more inches (13 or more 
cm.) in length.  Scar at least one-quarter inch (0.6 cm.) 
wide at widest part.  Surface contour of scar elevated or 
depressed on palpation.  Scar adherent to underlying tissue.  
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Note (2):  Rate tissue loss of the 
auricle under Diagnostic Code 6207 (loss of auricle) and 
anatomical loss of the eye under Diagnostic Code C 6061 
(anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate.  Note (3):  
Take into consideration unretouched color photographs when 
evaluating under these criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).

Under the "new" version of Diagnostic Code 7806, a 
noncompensable (zero percent) rating is assigned for 
dermatitis or eczema, affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affect, and; no more than topical therapy is required during 
a period of twelve months.  A 10 percent rating is assigned 
where at least five percent but not more than 20 percent of 
the entire body is affect, or at least 5 percent, but less 
than 20 percent of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the twelve month 
period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  In addition, 
Diagnostic Code 7806 notes that eczema can also be rated as 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800, depending on the predominant disability. See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2003).

Following a careful review of the evidence, including color 
photographs and medical descriptions, the Board finds both 
under the former and current regulations, there is no basis 
for the assignment of a compensable evaluation for the 
veteran's service-connected residuals of acne keloidalis 
nuchae (back of the neck).

In an April 1996 VA examination report, the examiner detailed 
that the veteran had raised, rounded, purplish - pink, 1 to 2 
millimeter (mm) and at places 3 mm in diameter, small 
keloidal scars over a 2.5 and 2 inch measured swathe in the 
posterior nuchal area of her neck.  It was noted that there 
was no particular factitial aggravation of the veteran's 
keloidal punctate to nodular raised scars.  It was further 
noted that the veteran complained of an itching raised area 
in the bregmal scalp, which could not be discerned by the 
examiner.  A diagnosis of acne keloidalis of the posterior 
neck was listed in the report as well as enclosed photographs 
depicting the veteran's condition.     

In a February 1997 VA examination report, it was noted that 
the veteran had a small patch of keloid on the base of her 
skull and with markedly diminished hair growth in that area.  
The examiner detailed that the veteran had a circular keloid 
approximately 4 to 5 centimeters in diameter in the nuchal 
region of her scalp that were raised 1-2 mm, minimally 
hypertrophic, and appeared inactive.  In addition, examiner 
characterized the veteran's keloid as inactive, mobile, non-
painful, and void of superficial infection.  

A VA treatment note dated in June 1997 detailed that the 
veteran had firm papules in the nuchal area and listed a 
diagnosis of acne keloidalis nuchae.  An additional March 
1998 VA examination report showed that the veteran complained 
that her keloid were spreading as well as causing intense 
itching, bleeding, and increased hair loss.  In the 
examination report, the examiner stated that the veteran's 
hair seemed even across her head with no lesions on the 
scalp.  It was noted that the veteran had a barely 
perceptible 5 centimeter long scar across the crease line of 
her lower neck that was not fibrosed, thickened, raised, or 
palpable.  The examiner further noted that there was no 
keloid scarring on the back of the veteran's neck or scalp.  
A handwritten note on the March 1998 VA examination report 
detailed that the veteran was re-examined in July 1998 by the 
examiner.  Upon re-examination, the examiner stated that the 
veteran's keloid had resolved.  Diagnoses of resolved keloid 
on the back of the neck as well as no hair loss found were 
listed as part of the examiner's July 1998 handwritten 
notation on the March 1998 examination report.      

The Board acknowledges the veteran's complaints associated 
with her service-connected residuals of acne keloidalis and 
her belief that they warrant the receipt of a higher 
evaluation.  However, this is not borne out by the medical 
record and the veteran has not demonstrated that she has the 
medical expertise that would render competent her statements 
as to the current severity of her skin disability.  Her 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
4.118 with respect to the current severity of her skin 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a noncompensable (zero percent) 
rating under Diagnostic Code 7800.  Competent medical 
evidence of record, including VA outpatient treatment records 
as well as VA examination reports, does not show symptoms 
that produce moderate disfigurement or any specified 
characteristic of disfigurement of the neck like underlying 
soft tissue missing, adhesion, or hyperpigmentation.  In 
fact, it was noted in the March 1998 VA examination report 
that the veteran only had a barely perceptible 5 centimeter 
long scar across the crease line of her lower neck that was 
not fibrosed, thickened, raised, or palpable.  It was further 
noted that there was no keloid scarring on the back of the 
veteran's neck or scalp.  A compensable evaluation for the 
veteran's service-connected residuals of acne keloidalis is 
not warranted, as the evidence does not support the 
assignment of compensable rating for the veteran's skin 
disability under Diagnostic Code 7800, effective prior to or 
as of August 30, 2002.  In addition, the assignment of a 
compensable evaluation for the veteran's skin disability 
under Diagnostic Code 7806, effective prior to or as of 
August 30, 2002, is not warranted.  Competent medical 
evidence of record does not show exfoliation, exudation or 
itching of an exposed or extensive area of the body, and the 
evidence reveals that less than 5 percent of the veteran's 
entire body is affected and that the condition does not 
require treatment with intermittent systemic therapy.  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected disability of acne 
keloidalis.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown.  It has not 
been shown that the veteran's service-connected skin 
disability has required frequent periods of hospitalization 
or produced marked interference with the veteran's 
employment.  For these reasons, the assignment of an 
extraschedular rating for the veteran's skin disability is 
not warranted.

II. VCAA - The Duty to Assist and Notify

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete review of the veteran's 
claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support her claim for 
entitlement to a compensable evaluation for residuals of acne 
keloidalis nuchae.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  

In this case, the RO sent the veteran a letter dated in May 
2003, which notified the veteran of the type of evidence 
necessary to substantiate her claim.  The documents also 
informed her that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
May 2003 letter from the RO also explicitly informed the 
veteran about the information and evidence she is expected to 
provide.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the Court's statement on this 
point in Pelegrini v. Principi, 17 Vet. App. 412 (2004) is 
dictum (not binding on VA).  VAOPGCPREC 1-2004 (Feb. 24, 
2004).  The Board is bound by General Counsel precedent 
opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  

The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
in May 1996, which is prior to November 9, 2000, the date the 
VCAA was enacted.  The Board acknowledges that the May 2003 
letter was sent to the veteran after the RO's May 1996 rating 
decision.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed -- by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

VA's duties to assist the claimant and to notify her of the 
evidence necessary to substantiate her claims has been 
satisfied by the May 2003 letter sent to her by the RO.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2002) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the May 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).


ORDER

Entitlement to a compensable evaluation for residuals of acne 
keloidalis nuchae (back of the neck) is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



